 




EXHIBIT 10.5




FORBEARANCE AGREEMENT




THIS FORBEARANCE AGREEMENT (this “Agreement”) is made and entered into as of
March 9, 2017 (the “Effective Date”), by and between SBI Investments LLC,
2014-1, a statutory series of Delaware limited liability corporation (the
“Noteholder”), and Major League Football, Inc., a Nevada corporation (the
“Company”).




RECITALS




A.

WHEREAS, the Company issued to the Noteholder that certain Secured Convertible
Promissory Note in the principal amount of $550,000.00, dated March 9, 2016 (the
“Note”);




B.

WHEREAS, in connection with the issuance of the Note, the parties also entered a
Securities Purchase Agreement dated March 9, 2016 (the “SPA”). All capitalized
terms used or referred to herein and not defined shall have such definitions
ascribed to them in the SPA;




C.

WHEREAS, the Note matures on March 9, 2017 (the “Maturity Date”);




D.

WHEREAS, the Company will not be able to repay the principal and interest
amounts owed under the Note on the Maturity Date (such failure, the “Maturity
Date Non-Compliance”);




E.

WHEREAS, the principal balance outstanding under the Note as of the Effective
Date is $215,000.00 and all other interest and fees continue to accrue at the
rate and terms set forth in the Note; and




F.

WHEREAS, the Company has now requested the Noteholder to forbear from exercising
the Noteholder’s rights and remedies under the Transaction Documents that arise
due to the Maturity Date Non-Compliance for an additional period of time, and
the Noteholder has agreed to forbear from proceeding to exercise such rights and
remedies until the Forbearance Termination Date (as defined below) conditioned
upon the Company’s compliance with the terms and provisions of this Agreement.




NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:




AGREEMENT




1.

Acknowledgement.  The Company acknowledges and agrees that the recitals herein
above are true and correct, that the indebtedness evidenced by the Note were
immediately due and owing to the Noteholder on or prior to the Maturity Date
without offset, defense or counterclaim, and that the Note and the other
Transaction Documents, are valid, binding and fully enforceable according to
their terms.  The Company further acknowledges that all necessary action to
authorize the execution and delivery of this Agreement has been taken and that
this Agreement is a forbearance relating to an existing obligation and is not a
novation.  The Company represents that it is unaware of any other defaults or
non-compliance other than the Maturity Date Non-Compliance.





--------------------------------------------------------------------------------

 







2.

Execution of Agreement.  The Noteholder’s agreement to forbear is expressly
conditioned upon receipt of a copy of this Agreement executed by the Company by
March 9, 2017.  Unless and until the Company executes and returns this Agreement
to the Noteholder by such date and the Noteholder signs this Agreement, the
Noteholder shall have no obligation to forbear and the Noteholder shall continue
to be entitled to immediately exercise all rights and remedies available to it
after the Maturity Date.




3.

Forbearance.  The Noteholder and the Company agree that so long as the Company
complies with the terms of this Agreement, and so long as no additional Event of
Default (as defined in Section 7 herein) occurs under the Transaction Documents
or this Agreement, the Noteholder will forbear from exercising its remedies
relating to the Maturity Date Non-Compliance until June 9, 2017 (the
“Forbearance Termination Date”).  If an additional Event of Default under this
Agreement or the Transaction Documents occurs, all outstanding principal,
accrued and unpaid interest, and all costs and expenses arising out of the
Transaction Documents shall be immediately due and payable in full without
notice or demand, and the Noteholder shall be entitled to the immediate exercise
of all rights and remedies available to it under the Transaction Documents.
 Nothing in this Agreement shall constitute a waiver of any default under the
Transaction Documents or of the Noteholder’s rights or remedies under any other
indebtedness now or hereafter existing between the Noteholder and the Company.
 On the Forbearance Termination Date, all amounts outstanding under the Note
shall be due and payable to the Noteholder, and the Noteholder may, without
further notice, exercise any and all rights and remedies available to it.  THIS
AGREEMENT IS BEING EXECUTED BY THE NOTEHOLDER TO ACCOMMODATE THE REQUEST OF THE
COMPANY, AND THE COMPANY UNDERSTANDS AND AGREES THAT THE NOTEHOLDER HAS NO
OBLIGATION TO GRANT FURTHER FORBEARANCES IN THE FUTURE, NOR TO EXTEND THE
MATURITY DATE.




4.

Continued Performance.  The Company shall continue to comply with all other
terms of the Transaction Documents not specifically addressed herein.




5.

Conditions.  The Noteholder’s agreement hereunder is contingent upon the
Company’s compliance with the conditions set forth in this Section 5.  




5.1

The Company shall pay all remaining amounts owing under the Transaction
Documents no later than the Forbearance Termination Date.




5.2

Within three (3) Business Days of the Effective Date, the Company shall deliver
to the Noteholder 500,000 duly authorized, validly issued, new shares of the
Company’s common stock.




5.3.

Prior to April 30, 2017, the Company shall deliver to the Noteholder the legal
fees due to the Noteholder’s counsel in connection with the preparation of this
Agreement.




5.4

On the Effective Date the Company shall deliver to the Noteholder warrants to
purchase 500,000 of the Company’s common stock in the form attached hereto as
Exhibit A.




5.5

The outstanding principal balance of the Note shall bear interest until paid in
full at the “Default Interest” rate as described and defined in the Note.





2




--------------------------------------------------------------------------------

 







5.6

The Company agrees to notify the Noteholder immediately following the occurrence
of any Event of Default, other than the Maturity Date Non-Compliance, or any
event or circumstance that, with the giving of notice or the passage of time or
both, would constitute an Event of Default.




6.

Waivers. EACH PARTY WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF ANY
LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR THE
OTHER TRANSACTION DOCUMENTS.




7.

Events of Default.  The following shall constitute events of default under this
Agreement (each, an “Event of Default”):




7.1

Any “Default” or “Event of Default” as defined in the Transaction Documents
(other than the Maturity Date Non-Compliance); or




7.2

Any breach or violation of any covenant or agreement of the Company set forth in
this Agreement.




8.

Severability Of Provisions.  If any provision of this Agreement shall be held
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions of this Agreement shall not be impaired thereby;
provided, however, that if the “General Release and Indemnity” provision hereof,
or any portion thereof, is held to be invalid, illegal or unenforceable in any
respect, the Noteholder may terminate this Agreement, the effect of which will
be that all outstanding principal, accrued and unpaid interest, and all costs
and expenses arising out of the Transaction Documents shall be immediately due
and payable in full without notice or demand and the Noteholder shall be
entitled to the immediate exercise of all rights and remedies available to it
under the Transaction Documents.




9.

Fees And Expenses.  To the extent allowed by the Transaction Documents and
applicable law, the Company agrees to pay, upon execution of this Agreement, all
expenses, including the fees and expenses of legal counsel for the Noteholder in
connection with the preparation of this Agreement and documents related thereto,
the administration, amendment, modification or enforcement of this Agreement and
the Transaction Documents, and the collection or attempted collection of the
indebtedness evidenced by the Note.




10.

General Release and Indemnity.  In consideration of the Noteholder’s execution
of this Agreement, the Company does hereby, on behalf of itself, its agents,
successors and assigns, release, acquit and forever discharge the Noteholder,
and any and all of its affiliated entities, insurers, indemnitors, successors
and assigns, together with all of their present and former directors, officers,
agents, attorneys and employees (together, the “Released Parties”), from any and
all claims, demands or causes of action of any kind, nature or description,
whether arising in law or equity or upon contract or tort, or under any state or
federal law or otherwise, which the Company has had, now has or has made claim
to have against the Released Parties for, upon or by reason of any act,
omission, matter, cause or thing whatsoever relating to any or all of the Note
and the Transaction Documents, and arising prior to and including the Effective
Date (the “Released Claims”), whether such claims, demands and causes of action
are matured or unmatured, liquidated or unliquidated, known or unknown, fixed,
contingent, direct or indirect, and shall indemnify and hold harmless the
Released Parties from any and all expenses, costs, liability and fees (including
but not limited to attorney’s





3




--------------------------------------------------------------------------------

 




fees and expenses) incurred by any such Released Party as a result of any such
action or proceeding instituted by the Company or any third party.  The Company
irrevocably covenants and agrees to refrain from initiating, filing,
instituting, maintaining or proceeding upon, or encouraging, advising or
voluntarily assisting any other person or entity to initiate, institute,
maintain or proceed upon any Released Claim of any nature whatsoever released in
this Agreement.  




11.

Applicable Law.  The substantive laws of the applicable state, as well as terms
regarding forum and jurisdiction, as originally provided in the Transaction
Documents shall govern the construction of this Agreement and the rights and
remedies of the parties hereto.




12.

Entire Agreement; No Oral Agreements.  This Agreement and the documents referred
to herein or delivered pursuant hereto contain the entire agreement and
understanding between the parties concerning the subject matter hereof, and
supersede and replace all prior negotiations, proposed agreements and agreements
written or oral concerning the subject matter hereof.  Each of the parties
further acknowledges that it is not executing this Agreement in reliance on any
promise, representation or warranty not contained in this Agreement.




Except for the matters specifically set forth herein, this Agreement does not
alter, amend, modify or release any right of the Noteholder, or any obligations
of the Company in connection with the Transaction Documents.  By execution of
this Agreement, the Noteholder is not waiving any principal, interest, costs or
attorneys’ fees or any other amounts payable under the Transaction Documents.




THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.




This Agreement may not be modified orally but only by a written agreement
executed by each of the parties and designated as an amendment or modification
of this Agreement.




13.

Gender.  Whenever, in this Agreement, the context may so require, the masculine
or neuter gender shall be deemed to refer to and include the feminine,
masculine, and neuter, and the singular to refer to and include the plural.




14.

Successors And Assigns.  This Agreement will be binding upon and inure to the
benefit of the parties hereto and their respective permitted successors,
assigns, heirs, devisees, executors, administrators, affiliates,
representatives, assigns, officers, agents, and employees, wherever the context
requires or admits.




15.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original and enforceable against any party who signed
it, but all of which together shall constitute one and the same document.




16.

Time of the Essence.  TIME IS OF THE ESSENCE WITH RESPECT TO EACH PROVISION IN
THIS AGREEMENT.




17.

Advice of Counsel.  The Company acknowledges that it has reviewed this Agreement
in its entirety, having consulted such legal, tax or other advisors as they deem
appropriate





4




--------------------------------------------------------------------------------

 




and understand and agree to each of the provisions of this Agreement and further
acknowledge that they have entered into this Agreement voluntarily.




18.

Assignment.

The Noteholder expressly retains and reserves its rights to sell and assign its
interests under the Transaction Documents and this Agreement and to fully
disclose its files in connection therewith to potential purchasers of the
Noteholder’s interests.




19.

Rules of Construction.  The parties hereto agree that any rule of construction
to the effect that ambiguities are resolved against the drafting party shall not
apply to the interpretation of this Agreement.




20.

Paragraph Headings.  The headings and titles of the several paragraphs of this
Agreement are inserted solely for convenience of reference and are not a part of
and are not intended to govern, limit or aid in the construction of any term or
provision of this Agreement.




21.

Authority.  Each individual executing this Agreement on behalf of a partnership,
corporation, limited liability company or other entity represents and warrants
that he or she is duly authorized to execute and deliver this Agreement on
behalf of such entity, and that this Agreement is binding on such entity.










** signature page follows **











5




--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.




 

COMPANY:

 

 

 

MAJOR LEAGUE FOOTBALL, INC.

 

 

 

 

 

 

 

By:

/s/ Michael D. Queen

 

Name:

Michael D. Queen

 

Title:

Executive Vice President, Finance

 

 

 

 

 

 

 

NOTEHOLDER:

 

 

 

 

SBI INVESTMENTS LLC, 2014-1

 

 

 

 

 

 

 

By:

/s/ Peter Wisniewski

 

Name:

Peter Wisniewski

 

Title:

3/15/2017

















SIGNATURE PAGE TO FORBEARANCE AGREEMENT




--------------------------------------------------------------------------------

 




EXHIBIT A - FORM OF WARRANT














EXHIBIT A


